NORTONI, J.
(after stating the facts). — The following declarations of law were given by the court:
“ (a) The court declares the law to be that all statements, conditions and understandings of the parties, at the time of executing the contract sued on, or discussed prior thereto, including the purported duplicate introduced in evidence, different from the contract signed' by defendant are conclusively presumed to have been abandoned by the parties; and the contract signed by the defendant is conclusively presumed to contain all that the minds of the parties agreed upon.
' “(b) The court sitting as a jury declares the law •to be that the defendant is conclusively presumed to know the contents of the contract which he signed, and he will not be permitted to show that he did not read it and agree to all of its terms, and his failure to read it does not alter or change his liability under said contract.
“(c) The court declares the law to be that even though the court may believe from the evidence that the purported duplicate of the contract offered in evidence by the defendant may not be the same, or may be different from the original sued on, yet if the one signed by the defendant has not been changed since signing it, then that would not alter or invalidate the one he did sign and the issues must be for the plaintiff.
“(d) The court sitting as a jury declares the law to be that a party is bound to know the contents of a writing signed by him, and if he signed the same without reading it or relying upon the representation of a stranger, he is nevertheless bound by the contract and cannot *350testify as to his understanding of the contract different from the plain language of the writing. He is bound by his agreement deliberately entered into.”
These instructions correctly declared the law of the case as has been settled by former adjudications in this State. [See Crim v. Crim, 162 Mo. 544, 63 S. W. 489; Kellerman v. Railroad, 136 Mo. 177, S. W. 41, 37 S. W. 828; Mateer v. Railroad, 105 Mo. 320, 16 S. W. 839; O’Bryan v. Kinney, 74 Mo. 125; Snider v. Adams Express Co., 63 Mo. 376; Johnson v. Cov. Mut. Ins. Co., 93 Mo. App. 580.] .
The court also declared the law as follows:
“The court declares the law to be that the burden of proof is upon the defendant to show by a preponderance of the evidence that he did not sign the contract sued on, and unless he has shown by a preponderance of the testimony, the finding should be for the plaintiff.”
This is a correct declaration of the law on the subject and put the burden of proof upon the respondent to show by a preponderance of the evidence that he had not signed the contract as it then appeared and therefore it was not his deed. The result is, if there is substantial evidence in the record to support the finding of the trial court, we are not authorized to interfere therewith unless it appears clearly from the record that the verdict is arbitrary or the result of passion, prejudice or misconduct and there is no suggestion to this effect in the case. [Woodard v. Cooney, 111 Mo. App. 152, and cases cited therein. See also Weber v. Amer. Cen. Ins. Co., 35 Mo. App. 521; Blanton v. Dold, 109 Mo. 64, 18 S. W. 1149; Holt v. Johnson, 50 Mo. App. 373; Swayze v. Bride, 34 Mo. App. 414.]
There was 'substantial evidence before the trial court to support the finding. The respondent was positive that he had caused certain interlineations to be made in the contract before he signed it and that after the changes were made, the contract was the same as the purported copy the agent furnished him. . The mere fact *351that respondent testified at the trial that he could not then discover any signs of interlineations or erasures would not justify this court in setting up its judgment against that of the learned trial judge who saw and heard the witnesses and had an opportunity to form an intelligent opinion of their credibility and the truth of their statements, for respondent insisted in his testimony that he knew the contract had been changed even though he could not point out the physical evidence thereof on the paper itself, and in this connection we must remember that the trial court had the original contract and purported duplicate before it where it could compare the two* and could, and no doubt did, examine closely (with the aid of a glass, if need he) for evidence of prior interlineations and erasures thereof and that the court took into account the physical appearance of the contract, along with the testimony of respondent when forming its judgment, as to whether or not the contract had been changed and accordingly found it to have been changed and therefore not respondent’s deed.
Finding no error in the record, the judgment must he affirmed. It is so ordered.
All concur.